                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 TRUENORTH COMPANIES, L.C.;
 TRUENORTH PRINCIPALS, L.C., 
               Plaintiffs,                                 No. C17-31-LTS
 vs.
                                                         MEMORANDUM
 TRUNORTH WARRANTY PLANS OF                            OPINION AND ORDER
 NORTH AMERICA, LLC,
               Defendant.
                             ____________________________

                                I.      INTRODUCTION
       This case is before me on a motion (Doc. No. 62) for preliminary injunction and
motion (Doc. No. 65) to exclude expert opinions, testimony and evidence by plaintiffs
TrueNorth Companies, L.C., and TrueNorth Principals, L.C. (collectively TrueNorth).
Defendant TruNorth Warranty Plans of North America, LLC (TN Warranty) has filed
resistances to both, see Doc. Nos. 88 and 89, along with a sealed supplemental resistance.
See Doc. No. 96. TrueNorth has submitted replies. Doc. Nos. 100 and 105.
       Also before me are TN Warranty’s motions (Doc. Nos. 90, 91) to amend/correct
the protective order and extend pre-trial deadlines. TrueNorth has filed resistances
(Doc. Nos. 101 and 103) and TN Warranty has filed replies (Doc. Nos. 114 and 115).
       I held a hearing on the motions on October 26, 2018, and allowed the parties to
submit supplemental exhibits. See Doc. Nos. 121, 122, 123. TrueNorth followed up
with a motion (Doc. No. 124) to strike the exhibits filed as Doc. Nos. 122-1, 122-2, and
portions of Doc. No. 123-1.          TN Warranty filed a third set (Doc. No. 125) of
supplemental exhibits and a resistance (Doc. No. 126) to TrueNorth’s motion to strike.
Finally, as if attempting to prove Yogi Berra’s famous observation that “it ain’t over till
it’s over,”1 TN Warranty has filed a motion (Doc. No. 127) for leave to supplement its
resistance to TrueNorth’s motion for preliminary injunction, which TrueNorth resists
(Doc. No. 128).2


                 II.     FACTUAL AND PROCEDURAL BACKGROUND
A.       Procedural Background
         TrueNorth filed its original complaint (Doc. No. 2) on March 28, 2017, alleging
two counts of trademark infringement, one count of mark dilution,3 one count of false
designation of origin and one count of mark infringement under Iowa law based on the
parties’ respective design logos:
Plaintiffs’:




Defendant’s:




1
    See, e.g., https://en.wikipedia.org/wiki/Yogi_Berra

2
  The only other pending motion is TN Warranty’s motion (Doc. No. 133) to compel that was
filed on December 5, 2018, and has been referred to Judge Mahoney.
3
  On February 8, 2018, I granted TN Warranty’s motion for judgment on the pleadings as to
this claim and dismissed it with prejudice. See Doc. No. 55.

                                                2
      On November 27, 2017, TrueNorth amended its complaint to add two new counts:
Count VI for false advertising under the Lanham Act and Count VII for unfair
competition under the Lanham Act and common law. The parties then submitted a joint
motion (Doc. No. 47) for revised deadlines, which Judge Williams granted.       See Doc.
Nos. 47, 48.    The order established July 9, 2018, as the deadline for disclosure of
defendant’s expert witnesses.   See Doc. No. 48 at 3. This deadline was later extended
to July 30, 2018. Doc. No. 61.
      On August 20, 2018, TrueNorth filed its motion for a preliminary injunction and
motion to exclude TN Warranty’s expert. It seeks a preliminary injunction to stop TN
Warranty from using any mark similar to the TrueNorth mark. TrueNorth alleges that
since filing the lawsuit, it has received several communications from truck drivers and
industry professionals demonstrating confusion about the affiliation between TN
Warranty and TrueNorth. It also seeks to exclude TN Warranty’s expert based on an
alleged failure to disclose materials the expert relied upon under Rule 26(b)(4)(C).


B.    Nature of the Parties’ Businesses
      TrueNorth was formed in August 2000 by the merger of three financial services
entities. See Doc. No. 68 at 2. It provides financial and insurance services to a variety
of clients nationwide including comprehensive property and casualty insurance, risk
management and underwriting services. Id. at 2, 4. It also provides other specialized
products and services to commercial transportation companies and individual drivers
including transportation risk management, transportation property insurance and
transportation equipment insurance.    Id.   TrueNorth originated in eastern Iowa and
now has offices in Tennessee, Texas, Illinois, Michigan and Colorado.
      TN Warranty was formed on September 1, 2015, to market and sell commercial
truck warranties.   See Doc. No. 88 at 4.        Its products provide extended warranty
services for mechanical components for used commercial vehicles manufactured by

                                             3
others whose original manufacturer’s warranty has expired. Id. at 5. It markets its
services through a network of independent truck dealers or “authorized retailers,” who
purchase and resell its warranty products.         Id.     The end user of TN Warranty’s
products is a truck owner or fleet owner who owns the truck(s) covered by the warranties.
Id. TN Warranty estimates that approximately 80 percent of its authorized retailers are
used truck dealers who sell TN Warranty products at the point of sale at or near the same
time they close a deal for the sale of a used truck.      Id. It estimates that approximately
15 percent of its warranties are sold by finance companies that provide the financing for
the truck and approximately 5 percent of its warranties are sold by repair facilities.    Id.
It states that in rare circumstances (a fraction of one percent of sales), TN Warranty sells
a warranty directly to an end consumer.       Id. at 6.
       TN Warranty has six sales representatives who work directly with its authorized
retailers. The representatives are assigned geographic regions and are encouraged to
travel regularly to visit the authorized retailers in person.       Id. TN Warranty relies
heavily on word of mouth and invests substantial resources into making sure its sales
team meets face-to-face with dealers and retailers to discuss and educate them about TN
Warranty’s products.      Id.   When recruiting new authorized retailers, TN Warranty
states it makes in-person visits to explain, in detail, who it is, what it does and what it
offers. Id. TN Warranty provides training to authorized retailers about its products
and TN Warranty’s expectations in selling its products. Id. at 7.
       TN Warranty advertises and markets its products to truck dealers. Id. It states
its largest marketing investment is in travel for its sales representatives.   Id. Additional
marketing includes direct emails to authorized retailers, its website and branding and
marketing at the annual gathering of the Used Truck Association.         Id. Dealers around
the country attend this event and not individual truckers. Id. at 7-8.
       TN Warranty states it does not market or sell insurance products. Id. at 8. It
states that in training new authorized retailers, it emphasizes that it is not selling

                                               4
insurance, but a limited warranty.     It does not compete with providers of insurance
products and does not market its warranty products through insurance brokers or agents.
Id. It contends that neither it, nor its authorized retailers, have encountered TrueNorth
in the marketplace. Id. TN Warranty states an authorized retailer has never contacted
it inquiring about the association between the two entities. It is unaware of any other
entities that market insurance to the end user in the same way that TN Warranty markets
its products. The used truck dealers, finance managers or repair companies that TN
Warranty works with and that sell its products do not also offer insurance. Id.
       TN Warranty works directly with the authorized retailer when one of its products
is sold. It invoices the authorized retailer and the authorized retailer pays TN Warranty.
Id. The authorized retailer will pay for the cost of the warranty in one lump sum and
often for a package of several different warranty products for different trucks at one time.
A used truck dealer or finance company may finance the resale cost of the warranty with
the price of the truck such that the customer may pay for the warranty through monthly
payments.    Id. at 9.    All warranties require an inspection of the truck and TN
Warranty’s approval. TN Warranty may ask the authorized retailer to provide more
information about a truck, such as a photo or a correction in the application prior to
issuing a warranty.
       Authorized retailers market TN Warranty’s product to two classes of customers:
large operators who have a fleet of trucks and independent owner/operators. Authorized
retailers answer customer questions regarding the warranty options.        Id. at 10. TN
Warranty states that most customers are interested in coverage, cost and convenience
rather than the provider of the warranty. Id.


C.     History of the Parties’ Marks
       TrueNorth Principals, L.C. has three registered trademarks. Doc. No. 68 at 2.
On December 11, 2001, it received Registration Number 2,517,502 for the logo below:

                                             5
Id. at 3. On September 26, 2006, it received Registration Number 3,149,332 for the
text “TRUENORTH.” Id. On October 10, 2006, it received Registration Number
3,154,664, which covers TRUENORTH and the design shown below:




Id. TrueNorth Principals, L.C. issued exclusive licenses to use these trademarks to
TrueNorth Companies, LLC. TrueNorth represents it has consistently used the word
“TrueNorth” with the above logo designs since 2000.       Id. at 4. It states it has invested
over $30 million in marketing efforts to strengthen its brand locally and nationally.    Id.
      The history of TN Warranty’s mark begins in 2015. Doc. No. 88 at 10. At that
time, Carrbridge Berkshire Group, Inc. (Carrbridge) began marketing warranty products
through its division Berkshire Fleet Services (Berkshire Fleet). The warranty products
themselves were provided by CompassOne Warranty Plans of North America LLC (an
offshoot of a family of companies under the umbrella The Compass Group, Inc., founded
by William “Kirk” Eskridge in 2002).         Id. at 11.     Eskridge, who was the chief
executive of Carrbridge, formed CompassOne Warranty in April 2015.                       Id.
CompassOne Warranty used the following mark to market its warranty products.




                                            6
Id. TN Warranty contends that from 2002 through 2012, The Compass Group, Inc.
owned and used a Vector Compass mark created by a digital marketing firm hired by
Compass Group. Id. It states that CompassOne Warranty’s graphic was derived from
the Vector Compass mark.        Id. at 12.
       On March 30, 2015, American Guardian Warranty Services, Inc. (American
Guardian) filed a lawsuit against Carrbridge and Berkshire Fleet claiming that the use of
the term “Compass” infringed on American Guardian’s intellectual property rights.             Id.
American Guardian claimed it had been using its Compass mark since in or around 2005.
Eskridge agreed to change the name and mark and ceased operating CompassOne
Warranty.4 Id. at 13.
       On September 1, 2015, Eskridge formed TN Warranty. Id. It used the same
Vector Compass mark as CompassOne to promote its products. It states it chose the
name “TrüNorth” to pay homage to its CompassOne Warranty and Compass Group
roots. Id. It chose to use a dieresis (ü) in its mark to give the brand an international
feel, consistent with the company’s international aspirations. Id. Thus, TN Warranty
began using its “TRÜNORTH” mark and compass design (below) sometime in late 2015.




4
  TrueNorth points out that Eskridge did not stop using the CompassOne mark until after
American Guardian had obtained a permanent injunction and Eskridge was ordered to by the
United States District Court for the Northern District of Illinois following contempt proceedings.
See Doc. No. 68 at 19-21; Doc. No. 62-2 at 78-79.
                                                7
Id.
      TN Warranty filed an application to register its mark with the United States Patent
and Trademark Office (USPTO) on February 5, 2016. Id. at 14. On October 31,
2016, TrueNorth filed an opposition to the application.       Doc. No. 68 at 5.      On
December 20, 2016, the USPTO issued a notice of default regarding TN Warranty’s
application because it failed to answer TrueNorth’s opposition. Id. On February 16,
2017, the USPTO entered a judgment by default against TN Warranty, sustaining
TrueNorth’s opposition and denying TN Warranty’s application for a trademark. Id.


D.    History of Dispute Between Parties
      In September 2015, TrueNorth learned of TN Warranty’s mark when Joe
Hoovestol of Lone Mountain Leasing in Carter Lake, Iowa, forwarded an email he had
received from Rick VanHove, a Regional Sales Director for TN Warranty. Doc. No.
68 at 5. On January 19, 2016, TrueNorth sent a cease and desist letter to Eskridge, TN
Warranty’s CEO, demanding that TN Warranty stop using the word “TRÜNORTH” or
the logo stating that it infringed on TrueNorth’s marks.    Id.   On August 23, 2016,
TrueNorth received an application for insurance from one of its clients in the trucking
industry.   Id. at 6.   Among the forms submitted with the application included a
Component Breakdown Limited Warranty Agreement form for TRÜNORTH™.                    Id.
TrueNorth ultimately filed this action on March 28, 2017.



                                           8
       After TrueNorth filed suit, TN Warranty attempted to reach a negotiated
arrangement but those efforts were not successful.      Id. at 17. TN Warranty states that
it then voluntarily redesigned its mark as follows:




          .
Id. TN Warranty asserts that it began implementing this design in May 2018. It is
displayed on its website (https://www.trunorthwarranty.com) and TN Warranty
represents that it is in the process of using this design on all print and online marketing
materials. Id.
       TN Warranty provides additional background concerning a non-party, Gateway
Management Services, Ltd., d/b/a Premium 2000+ (Premium 2000+), and its President
and Chief Executive Officer, Lynn Murphy.             Id. at 17.   TN Warranty states that
Murphy and Eskridge were business partners at one time but are now rivals and
competitors.   Id.   It alleges that Murphy (and affiliates) have filed various lawsuits
against Eskridge and his affiliates.    Id. at 18-19.     With regard to this lawsuit, TN
Warranty claims that Premium 2000+ has offered to do business with TrueNorth, but
has cited TN Warranty’s name and mark as a “road block” to doing business. Id. at 20
(citing Doc. No. 85-9 consisting of emails from Premium 2000+’s attorney to counsel
for TrueNorth).      See also Doc. No. 123-1 (excerpts from Murphy’s deposition).
Essentially, TN Warranty contends that this evidence suggests that TrueNorth’s lawsuit
is premised more on Murphy’s animosity towards Eskridge rather than on true confusion
in the marketplace. See id. at 17-22.




                                            9
         TrueNorth has provided a detailed summary of emails and phone calls5 it has
received from truck drivers and professionals within the trucking and insurance industries
that allegedly demonstrate confusion in the marketplace between TN Warranty and
TrueNorth. See Doc. No. 68 at 6-10. It contends these communications speak for
themselves and that Premium 2000+ has nothing to do with TN Warranty’s own actions
in choosing a mark or the alleged, resulting harm to TrueNorth.         See Doc. No. 105 at
15-16.


E.       TN Warranty’s Expert Disclosures
         TrueNorth’s other motion (Doc. No. 65) concerns TN Warranty’s expert,
Christopher King. TrueNorth states that with respect to damages, it relies on an unjust
enrichment/profit disgorgement theory pursuant to 15 U.S.C. § 1117(a). TrueNorth
alleges that an “Expert Rebuttal Report on Damages” authored by King and disclosed by
TN Warranty reveals that much of the information King relied upon to form his opinions
was not provided to TrueNorth in discovery and was not included with TN Warranty’s
expert disclosures. See Doc. No. 65 at 2. TrueNorth argues TN Warranty is required
to produce the information under Federal Rule of Civil Procedure 26(a)(4)(C). Id. at 2-
3. TrueNorth claims that it has been prejudiced by TN Warranty’s refusal to produce
the information because its own expert is unable to rebut that opinion without the
underlying information. It requests that King’s opinions and testimony be excluded.
Id. at 3-4.
         TN Warranty states it had legitimate and serious concerns regarding confidentiality
when it produced King’s expert report, which is why it withheld commercial and financial
information in connection with that report. Doc. No. 89 at 1. It states that it proposed
creating additional confidentiality safeguards before producing the information and


5
  TrueNorth did not start recording calls until January 2018. It collected 24 recordings in the
six-month period prior to filing its motion for preliminary injunction. Doc. No. 105 at 6.
                                              10
extending the deadline for TrueNorth to depose King and submit any rebuttal expert
report. Id. at 2. TN Warranty contends this information is purely supplemental and
therefore, its disclosure timely. To the extent it is not supplemental, it contends that
any delay is substantially justified by its confidentiality concerns.   Id.
       TN Warranty’s alleged confidentiality concerns stem from its history with
Premium 2000+ and Murphy. Id. at 3-9. TN Warranty states that it is concerned that
any financial information produced through this case may be leaked to Premium 2000+,
which TN Warranty fears Premium 2000+ would then use against it.              Id. at 9. TN
Warranty states that Eskridge even refused to turn over TN Warranty’s financial records
to King, TN Warranty’s own expert witness, based on his fear that the records would
make their way to Premium 2000+. Id. TN Warranty explains that when it submitted
King’s expert report, it notified TrueNorth about its confidentiality concerns.   Id. at 10.
TN Warranty notes that Premium 2000+ has been a subject of this litigation throughout
discovery. Id.
       Prior to serving King’s expert report, TN Warranty states that it conferred with
opposing counsel by phone about its confidentiality concerns regarding Premium 2000+.
Counsel for TrueNorth stated that it was contemplating filing a motion to compel or
motion to exclude. Id. at 11. After this phone call, TN Warranty’s counsel considered
moving to amend the Protective Order. 6           However, TrueNorth filed its motion to
exclude 10 days after counsels’ phone call.       Id. Eskridge then provided the financial
records to King so he could supplement his opinion on TN Warranty’s profits from the
sale of its warranty products during the relevant time period.     Id. TN Warranty states
that Eskridge agreed to turn over these documents only if the Protective Order was
amended to prohibit Randall Rings (Secretary and General Counsel for TrueNorth) from
having access to the information. Id.


6
 TN Warranty filed its motion to amend the protective order on September 21, 2018, after
TrueNorth filed its motion to exclude on August 20, 2018.
                                             11
         TN Warranty acknowledges it has not yet produced the financial records, but
intends to do so, along with the supplement to the King report.       Id. at 12. It states that
four days after TrueNorth filed its motion to exclude, TN Warranty proposed, via letter,
a resolution to the discovery dispute in the form of additional protections for the financial
documents.        See Doc. No. 89-10.       TrueNorth rejected that proposal via letter on
September 6, 2018.          See Doc. No. 89-11.         TN Warranty asked TrueNorth to
reconsider and submitted a proposed revised protective order. See Doc. No. 89-12.
The proposed amendment consists of an additional category of information titled “Highly
Confidential Plus Material.” Id. It specifically seeks prohibiting disclosure to the non-
producing party and in-house counsel of the non-producing party.              Id.   TrueNorth
rejected the proposal that day.


                             III.   APPLICABLE STANDARDS
A.       Preliminary Injunction
         The purpose of a preliminary injunction is to “preserve the relative positions of
the parties until a trial on the merits can be held.”     Univ. of Texas v. Camenisch, 451
U.S. 390, 395 (1981). The Lanham Act authorizes a preliminary injunction in favor of
the owner of a registered trademark. 15 U.S.C. 1116(a). The Eighth Circuit relies on
the Dataphase factors to determine whether to issue a preliminary injunction with regard
to conduct that allegedly violates the Lanham Act.           See United Industries Corp. v.
Clorox Co., 140 F.3d 1175, 1179-84 (8th Cir. 1998). These factors are:
         1.      the threat of irreparable harm to the movant
         2.      the state of the balance between this harm and the injury that granting
                 the injunction will inflict on other parties
         3.      the probability that the movant will succeed on the merits
         4.      the public interest

Dataphase Systems, Inc. v. C L Systems, Inc., 640 F.2d 109, 113 (8th Cir. 1981) (en
banc).        While no single factor is dispositive, the Eighth Circuit has stated that

                                               12
“likelihood of success on the merits is most significant.”   Laclede Gas Co. v. St. Charles
Cnty., Mo., 713 F.3d 413, 419 (8th Cir. 2013) (quoting Minn. Ass’n of Nurse Anesthetists
v. Unity Hosp., 59 F.3d 80, 83 (8th Cir. 1995)).         In evaluating the factors, I must
“flexibly weigh the case’s particular circumstances to determine whether the balance of
equities so favors the movant that justice requires the court to intervene.”      Hubbard
Feeds, Inc. v. Animal Feed Supplement, Inc., 182 F.3d 598, 601 (8th Cir. 1999). “The
party seeking injunctive relief bears the burden of proving all the Dataphase factors.”
Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003).


B.     Expert Witness Disclosures
       Federal Rule of Civil Procedure 26(b)(4)(C) provides:
       (C) Trial-Preparation Protection for Communications Between a Party's
       Attorney and Expert Witnesses. Rules 26(b)(3)(A) and (B) protect
       communications between the party's attorney and any witness required to
       provide a report under Rule 26(a)(2)(B), regardless of the form of the
       communications, except to the extent that the communications:

              (i) relate to compensation for the expert's study or testimony;

              (ii) identify facts or data that the party's attorney provided and that
              the expert considered in forming the opinions to be expressed; or

              (iii) identify assumptions that the party's attorney provided and that
              the expert relied on in forming the opinions to be expressed.

Fed. R. Civ. P. 26(b)(4)(C). There is also a duty to supplement expert disclosures:
       (2) Expert Witness. For an expert whose report must be disclosed under
       Rule 26(a)(2)(B), the party’s duty to supplement extends both to
       information included in the report and to information given during the
       expert’s deposition. Any additions or changes to this information must be
       disclosed by the time the party’s pretrial disclosures under Rule 26(a)(3)
       are due.

Fed. R. Civ. P. 26(e)(2).

                                            13
      A party’s violation of the discovery rules may result in a sanction under
Rule 37(c)(1), which provides:
      If a party fails to provide information or identify a witness as required by
      Rule 26(a) or (e), the party is not allowed to use that information or witness
      to supply evidence on a motion, at a hearing, or at a trial, unless the failure
      was substantially justified or is harmless. In addition to or instead of this
      sanction, the court on motion and after giving an opportunity to be heard:

             (A) may order payment of the reasonable expenses, including
             attorney’s fees, caused by the failure;

             (B) may inform the jury of the party’s failure; and

            (C) may impose other appropriate sanctions, including any of the
             order listed in Rule 37(b)(2)(A)(i)-(vi).

Fed. R. Civ. P. 37(c)(1).


                                  IV.    DISCUSSION
A.    The Post-Hearing Motions
      1.     Motion to Strike Supplemental Exhibits
      At the time of oral argument, TN Warranty had a pending motion (Doc. No. 117)
for leave to file a supplemental declaration and TrueNorth had a pending motion (Doc.
No. 118) for leave to file additional exhibits.      During the hearing, TN Warranty
referenced additional deposition transcripts that had just become available and requested
to supplement the record. I granted the motions and allowed the parties to submit any
other supplemental evidence referenced during the hearing by October 30, 2018.          See
Doc. No. 120.
      TrueNorth submitted multiple sealed exhibits that TN Warranty produced the day
before the hearing.     See Doc. No. 121.         These documents consist of various
communications related to previous trademark applications from Eskridge’s companies,
including TN Warranty. Id. TrueNorth also submitted excerpts from depositions of

                                            14
Chad Thurm, senior vice president of TrueNorth’s transportation division, and Rings,
TrueNorth’s corporate designee. Id.
       TN Warranty also submitted deposition excerpts from Thurm and Rings in addition
to Lynn Murphy, corporate designee of Gateway/Premium 2000+ and Jacob Pipkin,
team leader for TrueNorth's transportation division.     See Doc. No. 122. Additionally,
it submitted its PowerPoint presentations for the pending motions, answers to
interrogatories and communications between counsel. Id. It also requested that in the
event the court issues a preliminary injunction, that it require TrueNorth to post a bond
pursuant to Federal Rule of Civil Procedure 65(c).
       TrueNorth then filed an objection and motion (Doc. No. 124) to strike three
exhibits submitted by TN Warranty.          These include: TN Warranty’s PowerPoint
presentations, and portions of Murphy’s deposition.            TrueNorth argues that the
deposition excerpts relate to the motion to exclude, rather than the motion for preliminary
injunction and that supplemental evidence was limited to the motion for preliminary
injunction.
       On October 31, 2018, TN Warranty submitted another supplement (Doc. No. 125)
including final versions of the Pipkin deposition excerpts and exhibits referenced in the
Murphy and Rings depositions or in TN Warranty’s reply brief in support of its motion
to amend the protective order. It further submitted exhibits from the depositions of
Todd Amen and Thurm. On November 2, 2018, TN Warranty filed a resistance (Doc.
No. 126) to TrueNorth’s motion to strike.
       Clearly, I do not consider TN Warranty’s PowerPoint presentations to be actual
evidence. With regard to the excerpts from Murphy’s deposition, TN Warranty argues
these excerpts are relevant to both motions.     I did not specify at the hearing whether the
supplemental exhibits referenced by the parties had to relate solely to the motion for
preliminary injunction. Indeed, the hearing was set for both motions, see Doc. No.
106, but time constraints allowed me to hear only arguments as to the motion for

                                            15
preliminary injunction.     TN Warranty referenced Murphy’s deposition during its
argument. I will consider the Murphy deposition excerpts to the extent they are relevant
to either motion. TrueNorth’s motion (Doc. No. 124) to strike is denied.


       2.      TN Warranty’s Motion to Supplement Resistance
       On November 13, 2018, 18 days after the preliminary injunction hearing, TN
Warranty moved to supplement its resistance to show that TrueNorth did not, as it has
claimed, send a second cease and desist letter to TN Warranty.            Doc. No. 127.
TrueNorth resists but acknowledges that – despite numerous representations to the
contrary – no such letter was sent.      Doc. No. 128.     Having reviewed the parties’
filings, I have no doubt that TrueNorth’s prior representations were wrong, but not
intentionally so.   It is clear that the purported second letter, supposedly sent on
September 13, 2016, was actually sent to a different entity that was allegedly using
TrueNorth’s mark. See, e.g., Doc. No. 128 at 1, ¶ 3. Because this error was not
discovered and brought to TN Warranty’s attention until after the injunction hearing, I
will grant TN Warranty’s motion (Doc. No. 127) to supplement its resistance to the
motion for preliminary injunction.


B.     The Motion for Preliminary Injunction
       While likelihood of success on the merits is often described as the most significant
factor in a preliminary injunction analysis, a failure to show irreparable harm may be
dispositive.   Therefore, I will start my analysis there.      See Roudachevski v. All-
American Care Centers, Inc., 648 F.3d 701, 706 (8th Cir. 2011) (“Even when a plaintiff
has a strong claim on the merits, preliminary injunctive relief is improper absent a
showing of a threat of irreparable harm.”); Planned Parenthood Minn., N.D., S.D. v.
Rounds, 530 F.3d 724, 732 n.5 (8th Cir. 2008) (en banc) (“[I]n some cases, lack of
irreparable injury is the factor that should begin and end the . . . analysis.”); Watkins

                                            16
Inc., 346 F.3d at 844 (lack of irreparable harm is “an independently sufficient ground
upon which to deny” an injunction). “Irreparable harm occurs when a party has no
adequate remedy at law, typically because its injuries cannot be fully compensated
through an award of damages.”      Gen. Motors Corp. v. Harry Brown’s LLC, 563 F.3d
312, 319 (8th Cir. 2009). Economic loss is not irreparable harm as long as losses are
recoverable, but loss of intangible assets, such as reputation and goodwill, are, even
though they are difficult to quantify. Id. (citing Med. Shoppe Int’l, Inc. v. S.B.S. Pill
Dr., Inc., 336 F.3d 801, 805 (8th Cir. 2003) and Iowa Utils. Bd. v. Fed. Commc’ns
Comm’n, 109 F.3d 418, 426 (8th Cir. 1996)). “To succeed in demonstrating a threat
of irreparable harm, a party must show that the harm is certain and great and of such
imminence that there is a clear and present need for equitable relief.”   Powell v. Noble,
798 F.3d 690, 702 (8th Cir. 2015).


       1.     Is There a Presumption of Irreparable Harm?
       The parties disagree over whether there is a presumption of irreparable harm based
on evidence of a likelihood of confusion. TrueNorth argues that irreparable harm may
be presumed if it shows a likelihood of consumer confusion. See Doc. No. 68 at 27.
TN Warranty argues that after the Supreme Court’s decision in Winter v. Nat. Res. Def.
Council, Inc., 555 U.S. 7, 22 (2008), irreparable harm cannot be presumed. Doc. No.
88 at 27. In Winter, the Supreme Court stated: “Issuing a preliminary injunction based
only on a possibility of irreparable harm is inconsistent with our characterization of
injunctive relief as an extraordinary remedy that may only be awarded upon a clear
showing that the plaintiff is entitled to such relief.”     Winter v. Nat. Res. Defense
Council, Inc., 555 U.S. 7, 22 (2008). The Court emphasized that the standard requires
a movant to demonstrate that “irreparable injury is likely in the absence of an injunction.”
Id. (emphasis in original).



                                            17
       Two years earlier, in eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388 (2006),
the Court rejected a “general rule that courts will issue permanent injunctions against
patent infringement absent exceptional circumstances.”          Id. at 391.      The Court
emphasized that district courts must apply the traditional four-factor test in determining
whether to award injunctive relief. Id. at 394. As noted by the District of Minnesota,
“[t]he Supreme Court has not clarified . . . and the Eighth Circuit has yet to address,
whether a presumption of irreparable harm still applies in trademark cases following eBay
and Winter.” Buffalo Wild Wings Intern., Inc. v. Grand Canyon Eq. Partners, LLC,
829 F. Supp. 2d 836, 845 (D. Minn. 2011).
       Other courts have interpreted Winter, in conjunction with the Supreme Court’s
decision in eBay, to mean that a plaintiff may not rely on a presumption to establish this
irreparable harm, but must make a showing as required for all other factors.      See, e.g.,
Ferring Pharms., Inc. v. Watson Pharms, Inc., 765 F.3d 205, 214-17 (3d Cir. 2014)
(discussing Winter and eBay and holding that “a party seeking a preliminary injunction
in a Lanham Act case is not entitled to a presumption of irreparable harm but rather is
required to demonstrate that she is likely to suffer irreparable harm if an injunction is not
granted.”); Herb Reed Enterprises, LLC v. Florida Entertainment Mgmt., Inc., 736 F.3d
1239, 1249 (9th Cir. 2013) (holding that “the eBay principle – that a plaintiff must
establish irreparable harm – applies to a preliminary injunction in a trademark
infringement case.”); N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211,
1228-29 (11th Cir. 2008) (“Because the language of the Lanham Act – granting federal
courts the power to grant injunctions ‘according to the principles of equity and upon such
terms as the court may deem reasonable’ – is so similar to the language of the Patent Act,
we conclude that the Supreme Court’s eBay case is applicable to the instant case.”).
       Without additional guidance from the Eighth Circuit on this issue, I find it prudent
to consider irreparable harm under the traditional analysis (requiring plaintiff to show
more than a possibility of harm), without allowing for a presumption based on likelihood

                                             18
of success. See Salinger v. Colting, 607 F.3d 68, 75-82 (2d Cir. 2010) (discussing eBay
and concluding that likelihood of success on the merits in copyright infringement case
does not raise presumption of irreparable harm).      I find this to be consistent with Eighth
Circuit precedent requiring the movant to demonstrate that the harm is “certain and
great,” see Powell, 798 F.3d at 702, and that failure to show irreparable harm is, by
itself, sufficient to deny a preliminary injunction.    See Rounds, 530 F.3d at 732 n.5;
Watkins Inc., 346 F.3d at 844. This approach is also consistent with that taken by other
district courts in this circuit.   See Cy Wakeman, Inc. v. Nicole Price Consulting, LLC,
284 F. Supp. 3d 985, 994 n.5 (D. Neb. 2018) (disagreeing that irreparable harm may be
presumed upon a finding of likelihood of success on the merits in a copyright case);
Southeast X-Ray, Inc. v. Spears, 929 F. Supp. 2d 867, 872 (W.D. Ark. 2013) (concluding
it will make no presumptions as to irreparable harm); C.S. McCrossan Const., Inc. v.
Minnesota Dept. of Transp., 946 F. Supp. 2d 851, 859 (D. Minn. 2013) (“The Court
perceives no obvious reason why eBay should not extend to this case – the Court need
not, and should not, presume irreparable harm to [plaintiff] simply because it may have
been involved in a ‘flawed’ MNDOT bidding process.”). But see Buffalo Wild Wings
Intern., Inc., 829 F. Supp. 2d at 845 n. 6 (citing cases in the District of Minnesota that
have recognized a presumption post eBay).


       2.      Has TrueNorth Shown Irreparable Harm?
       TN Warranty argues that TrueNorth cannot demonstrate irreparable harm because:
(1) it waited 17 months to seek a preliminary injunction and (2) its evidence is speculative
and inadmissible. TrueNorth argues that delay does not preclude relief and explains that
it filed its motion as soon as it had sufficient evidence of irreparable harm. Doc. No.
105 at 18-19. It further contends that its evidence from Todd Amen, owner of American
Truck Business Services, is admissible and establishes that TrueNorth is suffering
irreparable harm to its ability to control its reputation.

                                             19
       TrueNorth argues it faces irreparable harm to its reputation by TN Warranty’s use
of its name. Doc. No. 68 at 27. It notes that TN Warranty has received negative
consumer reports from the Better Business Bureau and Trucker’s Report (an online forum
used by truck drivers). TrueNorth states that truck drivers frequently complain about
TN Warranty denying claims and that negative customer reviews have a significant
impact on TrueNorth because truck drivers believe that TN Warranty products come
from TrueNorth.      It further notes that some if its trucking industry partners have
contacted TrueNorth on behalf of drivers with warranty claims in an attempt to resolve
warranty issues.    Id.   TrueNorth relies on Amen’s report, phone calls and email
exchanges in support of its claim that it will suffer irreparable harm absent entry of a
preliminary injunction. See Doc. Nos. 62-1 at 25, 104-06.
       TrueNorth explains that its delay in seeking a preliminary injunction stems from
an increase in calls about warranties that it received in 2018. See Doc. No. 105 at 19.
TrueNorth started recording calls in January 2018 due to the “increasing number of calls
and other instances of confusion among TrueNorth customers.”           Doc. No. 97 at 6.
TrueNorth recorded six calls in February 2018, four calls in March 2018, one call in
April 2018, three calls in May 2018, no calls in June 2018, two calls in late July 2018
and six calls in August 2018.   Id. at 7. At the hearing, TrueNorth emphasized that the
irreparable harm is to its reputation and goodwill in that customer dissatisfaction with TN
Warranty is being directed at and attributed to TrueNorth.         Following the hearing,
TrueNorth submitted excerpts from Rings’ deposition in which he described the damage
to TrueNorth’s reputation with Lone Mountain Leasing as follows:              “Just verbal
communications that have been relayed to me that they think that the presence of having
su[ch] a similar logo is creating challenges and confusion that is disruptive to our working
together to market to owner operators and truck lessees.” See Doc. No. 121-8 at 6-7.
Rings went on to further describe the situation as creating challenges with how TrueNorth
tries to market to leasing companies and that continuing to have this be a discussion topic

                                            20
is disruptive to business. Id. Rings could not provide any specific examples and was
not aware of any specific loss of business with Lone Mountain.       Id.
       After reviewing all the evidence and supplemental evidence submitted by the
parties, I find that TrueNorth has failed to demonstrate irreparable harm. This factor
requires a party to show that “the harm is certain and great and of such imminence that
there is a clear and present need for equitable relief.” Roudachevski, 648 F.3d at 706.
TrueNorth alleges that it suffers reputational harm and the ability to control its reputation
and goodwill based on TN Warranty’s mark and name.                   While TrueNorth has
demonstrated some level of confusion through phone call recordings and email
communications, it has not demonstrated any irreparable harm (such as loss of customers
or decline in sales) based on this confusion.    See Doc. No.123-2 at 90 (“Q: Are plaintiffs
aware of any sales that they claim to have been diverted from them to TNWarranty? A:
No, specific sale, only the disruption to our calling stream.”).           While TrueNorth
employees have to spend time addressing confusion and explaining that TrueNorth
provides insurance services and not warranty services, this type of harm can be addressed
through monetary means. See Grasso Enterprises, LLC v. Express Scripts, Inc., 809
F.3d 1033, 1040 (8th Cir. 2016) (“It is well established that irreparable harm occurs
when a party has no adequate remedy at law, typically because its injuries cannot be fully
compensated through an award of damages.”) (internal quotation omitted).
       With regard to whether the alleged harm is “great,” TrueNorth does not provide
any context regarding how many calls its customer service representatives receive in a
day. TN Warranty has submitted excerpts from the deposition of Pipkin, who testified
that each of the 28 to 30 individuals who take calls in TrueNorth’s call center receive 25
to 30 calls per day (and up to 100 calls per day during peak season). See Doc. No. 123-
3 at 7-10, 27-28. Six calls per month is hardly so disruptive that TrueNorth is suffering
irreparable harm that cannot be addressed through monetary means.



                                                21
       TrueNorth has also failed to demonstrate that the alleged harm is more than a
possibility.   See Brady v. Nat’l Football League, 640 F.3d 785, 794 (8th Cir. 2011)
(stating harm “must be actual and not theoretical.”).   While I appreciate that reputational
damage can constitute a threat of irreparable harm, see Med. Shoppe Int’l, Inc. v. S.B.S.
Pill Dr., Inc., 336 F.3d 801, 805 (8th Cir. 2003), and is difficult to measure, I find that
TrueNorth has not made a sufficient showing that such harm is likely absent a preliminary
injunction.    See Winter, 555 U.S. at 22 (stating the movant must “demonstrate that
irreparable injury is likely in the absence of an injunction”) (emphasis in original)).
TrueNorth argues that its reputational damage stems from (1) customers who are upset
about their warranties and (2) industry partners who have commented on TN Warranty’s
presence. TrueNorth does not sell truck warranties. When customers call TrueNorth
complaining about their truck warranties, TrueNorth informs them it does not sell or
service warranties, but is in the insurance business.
       While there is possibility that these upset TN Warranty customers tell fellow truck
drivers to avoid business with “True North” or fail to go to TrueNorth for insurance
based on a negative impression stemming from their warranty, the record lacks any
evidence to suggest that this is more than a speculative possibility and is negatively
affecting TrueNorth’s business in an irreparable way. See Novus Franchising, Inc. v.
Dawson, 725 F.3d 885, 895 (8th Cir. 2013) (upholding denial of preliminary injunction
based in part on speculative nature of harm and 17-month delay in pursuing injunctive
relief); In re Travel Agency Comm’n Antitrust Litig., 898 F. Supp. 685, 689 (D. Minn.
1995) (“[A]n injunction cannot issue based on imagined consequences of an alleged
wrong. Instead, there must be a showing of imminent irreparable injury.”).
       Aside from the individual callers, the only other entities TrueNorth references in
showing harm to its reputation are Lone Mountain Leasing (which alerted TrueNorth to
TN Warranty’s logo) and Premium 2000+ (which competes with TN Warranty and has



                                            22
its own arguable agenda for pursuing business with TrueNorth).7 As noted above, Rings
testified that Lone Mountain Leasing communicated that it thought the presence of having
a similar logo was “creating challenges and confusion that is disruptive to our working
together to market to owner operators and truck lessees.”           Doc. No. 121-8 at 6-7.
Rings could not identify anything more specific other than “it’s a topic that comes up in
conversation and creates challenges with how . . . we go to market to try to sell to . . .
that segment.” Id. at 7. Rings stated he was not aware of any lost business with Lone
Mountain as a result of this issue. Id. at 8.
       With regard to Premium 2000+, Rings testified that Premium 2000+ was
pursuing a business relationship with TrueNorth, but discontinued that in March 2017,
when it specifically referenced TN Warranty and cited confusion in the marketplace.
Doc. No. 123-2 at 92-94. However, he also stated that TrueNorth had never determined
that it wanted to do business with Premium 2000+.            Id. Murphy also testified that
TrueNorth was the one who alerted him to the purported confusion, yet Murphy is the
one who sought out TrueNorth regarding a business relationship with the arguable
intention of teaming up against Eskridge.      See Doc. No. 119 at 2 (“Q: Other than those
instances that Mr. Pipkin or someone at TrueNorth Iowa discussed with you, do you have
any other personal knowledge of confusion in the marketplace?                 A: Not to my
recollection.”); Doc. No. 125-1 (emails exchanged between Murphy and another
Premium 2000+ employee and Pipkin regarding setting up a business relationship with
TrueNorth targeted at Eskridge).       Premium 2000+ and Murphy’s reason for declining
to do business with TrueNorth is questionable based on the record.         See Doc. No. 125-
1 at 5 (stating in an email from Murphy to another Premium 2000+ employee on March
6, 2017, “[h]ope [TrueNorth] gets[s] serious about laying Eskridge away. They will
need to before we can do anything with them!”). The harm to TrueNorth’s reputation


7
  Rings also mentioned Zurich in his deposition. However, he offered little detail and testified
that the relationship was “the same” as far as he knew. Doc. No. 123-2 at 111-12.
                                              23
based on these limited examples appears to be non-existent and certainly nothing more
than a possibility.        TrueNorth has demonstrated only that its affiliates have
acknowledged the presence of another entity named “True North.”
        This is not True North’s first experience dealing with an entity with an identical
name. See Doc. No. 85-10 (listing other registered “True North” marks). Indeed,
TrueNorth has previously entered into Co-Existence Agreements with two other “True
North” entities – one providing financial consulting services to large banks and credit
reporting agencies and the other providing advertising and public relations services. See
Doc. Nos. 96 and 105 at 14. These agreements state the parties have concluded their
respective uses of “True” and “North” and trademarks are “in separate industries,
targeting distinct groups of consumers, via separate channels of trade, and therefore [are]
not likely to cause confusion.” Doc. No. 96-1. TrueNorth’s willingness to co-exist
with other entities using the same name, albeit in arguably different industries, tends to
lessen the alleged harm.
        TrueNorth’s delay in seeking relief also weighs against a finding of irreparable
harm.    While delay does not preclude relief, it does suggest that the harm is not
imminent or great. See Iowa Utils. Bd., 109 F.3d at 425 (8th Cir. 1996) (“a party must
show that the harm is certain and great and of such imminence that there is a clear and
present need for equitable relief.”).    “Preliminary injunctions are generally granted
under the theory that there is an urgent need for speedy action to protect the plaintiffs’
rights. Delay in seeking enforcement of those rights, however, tends to indicate at least
a reduced need for such drastic, speedy action.” Citibank, N.A. v. Citytrust, 756 F.2d
273, 276 (2d Cir. 1985); Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 894 (8th
Cir. 2013) (citing Citibank with approval); see also GTE Corp. v. Williams, 731 F.2d
676, 679 (10th Cir. 1984) (holding that when a movant shows “no specific harm other
than the harm that is presumed to exist when there is a likelihood of confusion, movant’s
delay in bringing suit is an important factor in determining irreparable harm.”). As TN

                                            24
Warranty points out, TrueNorth waited 17 months after filing its complaint in March
2017 to bring its motion for preliminary injunction.         The delay is even longer if
measured from the time TrueNorth learned of TN Warranty in September 2015.
TrueNorth’s only explanation for the delay was that it was collecting sufficient evidence
to support its motion. If the harm was truly as serious, imminent and irreparable as
alleged, TrueNorth should not have needed 17 months to bring a properly supported
motion.     With trial scheduled to begin just seven months away (and the dispositive
motion deadline a couple weeks away based on the current scheduling order), I find the
harm that TrueNorth complains of is more appropriately resolved on the merits.
       The Eighth Circuit has repeatedly recognized that “[f]ailure to show irreparable
harm is an independently sufficient ground upon which to deny a preliminary injunction.”
Grasso Enterprises, LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040 (8th Cir. 2016)
(quoting Watkins Inc. v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003)). Because I am not
convinced that the alleged harm here is irreparable, imminent, great or sufficiently likely
for the reasons stated herein, I decline to issue a preliminary injunction.


C.     Motion to Exclude TN Warranty’s Damages Expert8
       1.      Overview of Events
       The relevant timeline is as follows:
August 16, 2017      The court approves and enters the parties’ stipulated protective order
                     (Doc. No. 36).9

May 4, 2018          TrueNorth timely identifies its expert witnesses, providing expert
                     reports and disclosing the information required by Federal Rule of
                     Civil Procedure 26(b)(4)(C). One of TrueNorth’s experts, Eric

8
  TN Warranty’s motion (Doc. No. 90) to amend the protective order and motion (Doc. No. 91)
to extend deadlines, is essentially a response to TrueNorth’s motion (Doc. No. 65) to exclude
TN Warranty’s expert. I will consider all three motions in this section.

9
 The Stipulated Protective Order describes two levels of confidentiality - “confidential” and
“highly confidential,” which is limited to review by counsel, including in-house counsel.
                                              25
                  Engstrom, is a damages expert who provided opinions based on TN
                  Warranty’s reported sales. At this time, TN Warranty’s expert
                  witness disclosure deadline was July 9, 2018. See Doc. No. 48.

June 15, 2018     The parties file a joint motion (Doc. No. 57) to extend certain
                  deadlines, including TN Warranty’s expert witness deadline. The
                  motion contains no indication that TN Warranty is concerned about
                  any potential violation of the protective order and intends to withhold
                  information.

June 22, 2018     An order (Doc. No. 59) is entered that, inter alia, extends TN
                  Warranty’s expert witness disclosure deadline to July 23, 2018.

July 17, 2018     TN Warranty files an unresisted motion (Doc. No. 60) for a further
                  extension of deadlines, including its expert witness deadline.
                  Again, this motion contains no indication that TN Warranty is
                  concerned about any potential violation of the protective order and
                  intends to withhold information.

July 19, 2018     An order (Doc. No. 61) is entered that, inter alia, extends TN
                  Warranty’s expert witness disclosure deadline to July 30, 2018.

July 30, 2018     TN Warranty serves its expert disclosures, including disclosures
                  concerning King, a damages expert who provides opinions that
                  respond to Engstrom’s opinions by describing various costs TN
                  Warranty incurred in generating its sales revenues. See Doc. No.
                  69 at 6-57. At this time, TrueNorth’s deadline for disclosing
                  rebuttal expert information was August 31, 2018. Doc. No. 61.

August 20, 2018   After various communications between counsel concerning TN
                  Warranty’s withholding of certain information relating to King’s
                  opinions, TrueNorth files its motion to exclude expert opinions,
                  testimony and evidence concerning King. Doc. No. 65.

Sept. 21, 2018    TN Warranty files a resistance to the motion to exclude expert
                  opinions and a motion to amend the protective order to provide that
                  certain information could be designated in such a manner as to
                  prevent its disclosure to the receiving party’s in-house counsel.
                  Doc. Nos. 90, 91.



                                         26
       2.     TN Warranty’s Withholding of Information
       It is undisputed that on July 30, 2018, when disclosing expert witness information,
TN Warranty withheld financial information relevant to the issue of damages.
TrueNorth states when TN Warranty submitted King’s expert report, it expressed
concerns that TrueNorth was colluding with one or more third parties and would not
abide by the protective order. Doc. No. 65 at 2. TrueNorth assured TN Warranty it
was committed to complying with the protective order and requested that TN Warranty
produce financial and cost information, along with all other information required by Rule
26 and that TrueNorth had previously requested. TN Warranty continued to withhold
the information. Id. at 3.
       TN Warranty’s alleged confidentiality concerns stem from its history with
Premium 2000+ and Murphy. Id. at 3-9. TN Warranty states that it is concerned that
any financial information produced through this case may be leaked to Premium 2000+,
which TN Warranty fears Premium 2000+ would then use against it.            Id. at 9. TN
Warranty states that Eskridge even refused to turn over TN Warranty’s financial records
to King, TN Warranty’s own expert witness, based on his fear that the records would
make their way to Premium 2000+. Id. TN Warranty explains that when it submitted
King’s expert report, it notified TrueNorth about its confidentiality concerns.   Id. at 10.
TN Warranty notes that Premium 2000+ has been a subject of this litigation throughout
discovery. Id.
       Prior to serving King’s expert report, TN Warranty states that it conferred with
opposing counsel by phone about its confidentiality concerns regarding Premium 2000+.
Counsel for TrueNorth stated that it was contemplating filing a motion to compel or
motion to exclude. Id. at 11. After this phone call, TN Warranty’s counsel considered
moving to amend the Protective Order.10 However, TrueNorth then filed its motion to


10
  TN Warranty filed its motion to amend the protective order on September 21, 2018, after
TrueNorth filed its motion to exclude on August 20, 2018.
                                            27
exclude. Id. At that point, Eskridge provided the financial records to King so he could
supplement his opinion on TN Warranty’s profits from the sale of its warranty products
during the relevant time period. Id. TN Warranty states that Eskridge agreed to turn
over these documents only if the Protective Order was amended to prohibit Randall Rings
(Secretary and General Counsel for TrueNorth) from having access to the information.
Id.
       TN Warranty acknowledges it has not yet produced the financial records, but
intends to do so, along with a supplement to the King report.       Id. at 12. It states that
four days after TrueNorth filed its motion to exclude, TN Warranty proposed, via letter,
a resolution to the discovery dispute in the form of additional protections for the financial
documents. 11   See Doc. No. 89-10.       TrueNorth rejected that proposal via letter on
September 6, 2018.        See Doc. No. 89-11.         TN Warranty asked TrueNorth to
reconsider and submitted a proposed revised protective order. See Doc. No. 89-12.
The proposed amendment consists of an additional category of information titled “Highly
Confidential Plus Material.” Id. It specifically seeks prohibiting disclosure to the non-
producing party and in-house counsel of the non-producing party.            Id.   TrueNorth
rejected the proposal that day.
       TN Warranty contends that it proposed a reasonable solution by suggesting certain
confidentiality provisions be added to the protective order at which point it would produce
the requested information and agree to extend the deadline for TrueNorth to depose King
and submit any expert rebuttal report.        Doc. No. 89 at 2.       TN Warranty further
contends that King himself did not review the contested financial information at issue
before drafting his expert report, which includes the following statement:
       I did not review tax returns or similar financial documents because
       TNWarranty was unwilling to provide them as a result of concerns they

11
   TrueNorth notes that TN Warranty’s proposed resolution regarding an amendment to the
protective order and extension of deadlines was not made until August 24, 2018, nearly a month
after TN Warranty failed to produce the documents and after TrueNorth filed its motion to
exclude. See Doc. No. 100 at 3.
                                             28
       have that Plaintiffs, who as I understand it are believed to be working
       closely with one or more of TNWarranty’s competitors to harm
       TNWarranty, including through this litigation would not abide by the terms
       of the Protective Order in this case with respect to maintaining the
       confidentiality of documents designated as confidential or highly
       confidential. As such I am relying on the representations made to me with
       regard to certain financial information contained in this report. In the
       event that additional information is subsequently made available to me, I
       will supplement this Report accordingly.

Doc. No. 70 at 5.12
       TrueNorth points out that TN Warranty had substantial time to seek a court-
approved amendment to the protective order before its expert disclosure deadline. See
Doc. No. 103 (noting that TrueNorth asked for information concerning TN Warranty’s
revenue, profits and expenses in its first Request for Production of Documents and that
TN Warranty’s responses date January 16, 2018, state that it was refusing to provide that
information because it was “highly confidential proprietary,” disproportionate to the
needs of the case and premature because TN Warranty intended to move to bifurcate
liability from damages). 13    TrueNorth argues that TN Warranty’s chosen method of
addressing its concerns violated the scheduling order and the disclosure obligations
imposed by Rule 26(b)(4)(C).



12
   TrueNorth disputes that the withheld information is solely supplemental. See Doc. No. 100
at 2. Following the submission of King’s original report, TrueNorth noted it was missing
several documents King said he had considered, but TN Warranty had not produced, and that
were responsive to TrueNorth’s previous requests for production. See Doc. No. 65-2 at 3-4;
Doc. No. 103-2 at 21-22.

13
   On February 23, 2018, TN Warranty did provide some responsive information consisting of
a spreadsheet listing revenue received from selling warranties. Doc. No. 103 at 2. TrueNorth
followed up on March 7, 2018, seeking documents related to profits or expenses that TN
Warranty would use to offset its revenue. Id. at 2-3 (citing Doc. No. 103-3). It agreed to wait
for this information as part of TN Warranty’s expert disclosures since it would be TN Warranty’s
burden to prove deductions to its revenue for purposes of disgorgement. Id.

                                              29
3.     Applicable Legal Standards
Federal Rule of Civil Procedure 26(a) states as follows, in relevant part:
(2)    Disclosure of Expert Testimony.

       (A) In General. In addition to the disclosures required by Rule
26(a)(1), a party must disclose to the other parties the identity of any witness
it may use at trial to present evidence under Federal Rule of Evidence 702,
703, or 705.

       (B) Witnesses Who Must Provide a Written Report. Unless
otherwise stipulated or ordered by the court, this disclosure must be
accompanied by a written report—prepared and signed by the witness—if
the witness is one retained or specially employed to provide expert
testimony in the case or one whose duties as the party's employee regularly
involve giving expert testimony. The report must contain:

              (i)     a complete statement of all opinions the witness will
                      express and the basis and reasons for them;

              (ii)    the facts or data considered by the witness in forming
                      them;

              (iii)   any exhibits that will be used to summarize or support
                      them;

              (iv)    the witness's qualifications, including a list of all
                      publications authored in the previous 10 years;

              (v)     a list of all other cases in which, during the previous 4
                      years, the witness testified as an expert at trial or by
                      deposition; and

              (vi)    a statement of the compensation to be paid for the study
                      and testimony in the case.

                             *      *        *

       (D) Time to Disclose Expert Testimony. A party must make
these disclosures at the times and in the sequence that the court orders.
Absent a stipulation or a court order, the disclosures must be made:
                                        30
                    (i)    at least 90 days before the date set for trial or for the
                           case to be ready for trial; or

                    (ii)   if the evidence is intended solely to contradict or rebut
                           evidence on the same subject matter identified by
                           another party under Rule 26(a)(2)(B) or (C), within 30
                           days after the other party's disclosure.

             (E) Supplementing the Disclosure. The parties must supplement
      these disclosures when required under Rule 26(e).

Fed. R. Civ. P. 26(a)(2). Federal Rule of Civil Procedure 37(c)(1) provides:
      If a party fails to provide information or identify a witness as required by
      Rule 26(a) or (e), the party is not allowed to use that information or witness
      to supply evidence on a motion, at a hearing, or at a trial, unless the failure
      was substantially justified or is harmless. In addition to or instead of this
      sanction, the court on motion and after giving an opportunity to be heard:

             (A)    may order payment of the reasonable expenses, including
                    attorney’s fees, caused by the failure;

             (B)    may inform the jury of the party’s failure; and

             (C)    may impose other appropriate sanctions, including any of the
                    order listed in Rule 37(b)(2)(A)(i)-(vi).

Fed. R. Civ. P. 37(c)(1). In deciding whether to apply a sanction pursuant to Rule
37(c)(1), I must consider (1) the reason for noncompliance, (2) the surprise and prejudice
to the opposing party, (3) the extent to which allowing the information or testimony would
disrupt the order and efficiency of the trial and (4) the importance of the information or
testimony in determining an appropriate sanction or remedy.      Wegener v. Johnson, 527
F.3d 687, 692 (8th Cir. 2008).




                                            31
       4.     Analysis
       If TrueNorth prevails on the merits at trial, it seeks damages pursuant to 15 U.S.C.
§ 1117(a), which allows a successful plaintiff “to recover (1) defendant's profits, (2) any
damages sustained by the plaintiff, and (3) the costs of the action.” The statute directs
that “[i]n assessing profits the plaintiff shall be required to prove defendant’s sales only;
defendant must prove all elements of cost or deduction claimed.” 15 U.S.C. § 1117(a);
see also Tonka Corp. v. Tonk-A-Phone, Inc., 805 F.2d 793, 794 (8th Cir. 1986). Thus,
TrueNorth has to prove TN Warranty’s revenues and TN Warranty then has to prove any
costs that should be deducted to calculate its profits.      Consistent with this statutory
allocation of the respective burdens, TrueNorth’s expert (Engstrom) has provided
revenue opinions based on sales information produced by TN Warranty. Doc. No. 65
at 2, ¶ 2; Doc. No. 69 at 1-5. Engstrom reached conclusions concerning TN Warranty’s
gross revenue, deducted claims paid by TN Warranty and arrived at a “net amount.”
Doc. No. 69 at 1.
       Pursuant to Section 1117(a), TN Warranty has retained King to provide opinions
as to costs or other amounts that should be deducted from TN Warranty’s revenues to
determine TN Warranty’s profits.        The problem is that as of its expert disclosure
deadline of July 30, 2018, TN Warranty had not even provided its own expert with the
financial information he needed to arrive at final opinions. Thus, as King wrote in his
report, he had to rely “on the representations made to me with regard to certain financial
information contained in this report.” Doc. No. 69 at 10, ¶ 11. Only after TrueNorth
filed its motion to exclude did TN Warranty provide King with the actual financial
information necessary for him to prepare a final (or “supplemental,” as TN Warranty
calls it) report. As noted above, TN Warranty has yet to provide this information to
TrueNorth, despite the requirements of Rule 26 and the fact that TrueNorth specifically
requested such information in October 2017. See Doc. No. 103-1.



                                             32
       There is no doubt that TN Warranty violated the expert disclosure requirements
of Rule 26(a)(2) by failing to produce the financial information its own expert must rely
upon to form opinions concerning “all elements of cost or deduction claimed” pursuant
to Section 1117(a).    In deciding whether sanctions are appropriate, I must consider
whether TN Warranty’s actions were substantially justified and harmless. They were
not substantially justified. TN Warranty’s excuse for withholding documents is based
on Eskridge’s alleged concern that TrueNorth (and particularly its in-house counsel,
Rings) would violate the court’s protective order by sharing documents with third parties.
If counsel for TN Warranty believed Eskridge had a legitimate concern that could be
supported with evidence, then TN Warranty could have and should have sought relief
from the court long before July 30, 2018. Such relief could have included (a) a motion
for further extension of the expert disclosure deadline and (b) a motion to amend the
protective order to include additional protections (much like the motion TN Warranty
finally filed nearly two months later).
       Instead, TN Warranty engaged in extra-judicial self-help, taking it upon itself to
decide what information to disclose while holding other evidence hostage in an effort to
force TrueNorth to agree to its terms. This conduct is particularly egregious in light of
the lack of evidence supporting Eskridge’s alleged concern.           Eskridge supposedly
believed that Rings, a licensed attorney,14 would violate the protective order (and put his
career at risk) by leaking highly confidential information to a third party – Premium
2000+. TN Warranty argues that the risk of disclosure by Rings is high because he is
on the board of managers and is the corporate secretary for each TrueNorth entity.       See
Doc. No. 115 at 5. TN Warranty contends that its refusal to disclose information, and
subsequent motion to amend the protective order, was precipitated by concerns that
TrueNorth was in discussions with Premium 2000+, TN Warranty’s competitor and

14
   I take judicial notice of Iowa court records demonstrating that Rings has been licensed to
practice law in Iowa since 1996 and has not been subject to any disciplinary action. See
https://www.iacourtcommissions.org/icc/ViewLawyer.do?id=10856.
                                             33
business rival. TN Warranty cites portions of Murphy’s deposition on October 4, 2018,
in which Murphy described meetings between Premium 2000+ and TrueNorth during
which TN Warranty was a topic of conversation.             Id. at 2-3.    Excerpts from that
deposition also reveal Murphy’s animosity towards Eskridge.          Id. at 3-4.
       None of this supports TN Warranty’s purely-speculative concern that Rings might
violate the existing protective order.     Nor does it justify TN Warranty’s intentional
disregard of this court’s scheduling order and brazen, dilatory conduct. TN Warranty
and its counsel exercised incredibly poor judgment in electing to violate the scheduling
order and disregard TN Warranty’s expert disclosure obligations without even attempting
to obtain relief from the court. TN Warranty’s non-compliance was not substantially
justified.
       Nor was it harmless.       As TrueNorth points out, its rebuttal expert disclosure
deadline was August 31, 2018. Given that TN Warranty did not produce the actual
financial information it apparently relies upon to support the amount of “all elements of
cost or deduction claimed” pursuant to Section 1117(a), TrueNorth’s expert could not
possibly have studied the necessary data and provided rebuttal opinions by that date (or,
for that matter, by today’s date). The only factor that weighs in TN Warranty’s favor
here is that trial is not scheduled to begin until July 2019 – seven months from now.
Thus, ample time remains to cure the harm TN Warranty has caused. This will begin
with TN Warranty’s almost-immediate production of King’s “supplemental” expert
report, along with all of the information required by Rule 26(b) with regard to that
report.15

15
   TN Warranty’s invocation of Rule 26(e) to call King’s forthcoming report a “supplemental”
report is incorrect. Rule 26(e) creates a “limited exception” that “permits supplemental reports
only for the narrow purpose of correcting inaccuracies or adding information that was not
available at the time of the initial report.” Minebea Co., Ltd. v. Papst, 231 F.R.D. 3 (D.D.C.
2005); see also Wells v. Lamplight Farms, Inc. 303 F.R.D. 530, 535-38 (N.D. Iowa 2014).
Here, the financial information necessary for King to prepare a “supplemental” report was
“available.” TN Warranty just chose not to provide it.

                                              34
       Thus, I find that TN Warranty’s failure to disclose the financial information
necessary to evaluate “all elements of cost or deduction claimed” pursuant to Section
1117(a) was neither substantially justified nor harmless.             As such, its conduct is
sanctionable.        While this finding would permit exclusion of all or part of King’s
testimony at trial, I have discretion to impose other sanctions “[i]n addition to or instead
of this sanction.”       Fed. R. Civ. P. 37(c)(1).      One alternative sanction is an order
directing “payment of the reasonable expenses, including attorney's fees, caused by the
failure.” Fed. R. Civ. P. 37(c)(1)(A). I find this remedy, along with adjustments to
the scheduling order as set forth below, to be appropriate to address TN Warranty’s non-
compliance.16


                                        V.      CONCLUSION
       For the reasons stated herein:
       1.       TrueNorth’s motion (Doc. No. 62) for preliminary injunction is denied.
       2.       TrueNorth’s motion (Doc. No. 65) to exclude expert opinions, testimony
and evidence is granted in part and denied in part, as follows:
                a.       The motion is denied to the extent that it seeks entry of an order
excluding expert opinion, testimony and evidence.
                b.       However, pursuant to Federal Rule of Civil Procedure 37(c)(1)(A),
the motion is granted with regard to the alternative sanction of an award of TrueNorth’s
reasonable expenses, including attorney’s fees. TrueNorth shall submit, on or before
January 4, 2019, an itemized statement, with supporting evidence, reflecting the
reasonable expenses, including attorney’s fees, it incurred due to TN Warranty’s failure
to provide timely expert witness disclosures pursuant to Federal Rule of Civil Procedure
26. TN Warranty may file a response on or before January 18, 2019, and TrueNorth

16
  I further find that TN Warranty has not shown good cause for either (1) amending the
protective order or (2) waiting until long after its expert disclosure deadline to file a motion to
amend the protective order. As such, its motion (Doc. No. 90) will be denied.
                                                35
may file a reply on or before January 25, 2019.           Upon review of the parties’
submissions, I will determine whether oral argument is appropriate.
      3.     TN Warranty’s motion (Doc. No. 90) to amend the protective order is
denied.
      4.     TN Warranty’s motion (Doc. No. 91) to extend deadlines is granted. The
new deadlines are as follows:
             a.     Defendant’s “Supplemental” Expert
                    Witness Report for Christopher King:     December 17, 2018

             b.     Plaintiffs’ Rebuttal Expert Witnesses:   January 18, 2019
             c.     Completion of Expert Discovery:          February 8, 2019
             d.     Dispositive Motions:                     March 1, 2019
             e.     Trial Ready:                             July 1, 2019
      5.     TrueNorth’s motion (Doc. No. 124) to strike exhibits is denied.
      6.     TN Warranty’s motion (Doc. No. 127) for leave to supplement its
resistance to the motion for preliminary injunction is granted.
      7.     Trial remains scheduled for July 8, 2019.


      IT IS SO ORDERED.
      DATED this 7th day of December, 2018.




                                         ________________________________
                                         Leonard T. Strand, Chief Judge




                                           36
